Title: To Thomas Jefferson from Thomas Shore, 22 February 1826
From: Shore, Thomas
To: Jefferson, Thomas

Dear Sir, Post Office Petersburg 22d Feby 1826My heart is delighted at the result of your application to the Legislature—Perpetual disgrace belongs to that portion of the Legislature, which voted in the opposition—Permit me respectfully to say that Mr Jefferson could not ask any thing of the State, which would be refused; first, because he would not ask that, which ought not to be granted—second, ture he might ask, he has a right to demand—My Father called upon you once or twice on his way to the Springs—He loved you—It would afford me very high satisfaction, to be instrumental in serving you—will you do me the honor, to send me several hundred Tickets in your Lottery—I will dispose of them in Petersburg without a commission—Excuse the liberty which an obscure individual has presumed to take with the great Benefactor of his Country—and believe me to be with sentiments of profound respect—Your most O S.Thomas Shore My father and your Son in Law Mr Eppes were very intimate—T. S.